UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 29, 2010 (June 24, 2010) NATIONAL PENN BANCSHARES, INC. (Exact Name of Registrant as Specified in Charter) Pennsylvania (State or Other Jurisdiction of Incorporation) 000-22537-01 (Commission File Number) 23-2215075 (IRS Employer Identification No.) Philadelphia and Reading Avenues, Boyertown, PA 19512 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (800) 822-3321 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule14a-12(b) under the Exchange Act (17CFR240.14a-12(b)) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Section 2 - Financial Information Item 2.06Material Impairments As previously reported in National Penn Bancshares, Inc.’s (“National Penn”) Current Report on Form 8-K filed on June 25, 2010, National Penn reached a definitive agreement with WSFS Financial Corporation (“WSFS”) on June 24, 2010, pursuant to which WSFS agreed to acquire the stock of Christiana Bank & Trust Company (“Christiana”), National Penn’s wholly-owned subsidiary, for a cash purchase price of $34.5 million.Based on the value of the consideration National Penn expects to receive at the closing of the transaction, National Penn concluded, on June 24, 2010, that a material charge for impairment to National Penn’s investment in Christiana is required under United States generally accepted accounting principles. While the transaction is anticipated to close in the fourth quarter of 2010, subject to several closing conditions, including receipt of required regulatory approvals, National Penn expects to incur a non-cash, pre-tax goodwill impairment charge of approximately $8 million in the second quarter of 2010 related to the trust asset administration business, specifically at Christiana.Although cash expenditures may be incurred in conjunction with the closing of the transaction, no cash expenditures are expected to result directly from the goodwill impairment. Section 7 – Regulation FD Item 7.01Regulation FD Disclosure On June 25, 2010, at 8:30 a.m. local time, National Penn Bancshares, Inc. (“National Penn”) held a conference call and presented an investor webcast (the “Investor Webcast”).The text of the Investor Webcast (which has been edited for clarity) is attached to this Current Report on Form 8-K as Exhibit 99.1. By filing this Current Report on Form 8-K and furnishing the text of the Investor Webcast, National Penn makes no admission as to the materiality of any information that is required to be disclosed solely by reason of Regulation FD. The information contained in the text of the Investor Webcast is summary information that is intended to be considered in the context of National Penn’s Securities and Exchange Commission (“SEC”) filings and other public announcements that it may make, by press release or otherwise, from time to time.National Penn undertakes no duty or obligation to publicly update or revise the information contained in the text of the Investor Webcast, although it may do so from time to time as its management believes is warranted. Any such updating may be made through the filing of other reports or documents with the SEC, through press releases or through other public disclosure. In accordance with General Instruction B.2 of Form 8-K, the information furnished pursuant to this Item 7.01 in this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing.The information contained in the text of the Investor Webcast is incorporated herein by reference.Without limiting the generality of the foregoing, the text of the slide entitled “Safe Harbor Regarding Forward Looking Statements” is incorporated by reference into this Item 7.01. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits (d) Exhibits. Text of Presentation for National Penn Bancshares, Inc. Webcast conducted on June 25, 2010 at 8:30 a.m. local time (furnished pursuant to Item 7.01 hereof). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NATIONAL PENN BANCSHARES, INC. By: /s/ Scott V. Fainor Name: Scott V. Fainor Title: President and CEO Dated: June 29, 2010 EXHIBIT INDEX Number Description Method of Filing Text of Presentation for National Penn Bancshares, Inc. Webcast conducted on June 25, 2010 at 8:30 a.m. local time (furnished pursuant to Item 7.01 hereof). Furnished herewith.
